Exhibit 10.11


ONE GAS, INC.
AMENDED AND RESTATED
EQUITY COMPENSATION PLAN
1.
General

1.1Establishment; Amendment and Restatement. By unanimous consent, the Board of
Directors of the Company originally approved the adoption of this Plan,
effective as of the Effective Date, subject to approval by ONEOK, the Company’s
sole shareholder, prior to the Effective Date. The Board of Directors of the
Company have approved the amendment and restatement of this Plan effective
December 1, 2017. The purpose of this amendment and restatement is to revise
Section 16 to clarify duties under the Plan, revise Section 17.6 to update
withholding provisions, and incorporate non‑material amendments that have
previously been approved by the Board of Directors into an amended and restated
document.
1.2Purposes. The purposes of this Plan are (a) to provide competitive incentives
that will enable the Company to attract, retain, motivate, and reward eligible
Employees and Non-Employee Directors of the Company and its Subsidiaries, and
(b) to give eligible Employees and Non-Employee Directors an interest parallel
to the interests of the Company’s shareholders generally.
1.3Duration of Plan.
(a)The Plan shall continue in effect for a term of ten years after the date on
which the Board of Directors approved the adoption of the Plan, unless sooner
terminated by the Board of Directors.
(b)The termination of the Plan will not affect the validity of any Stock
Incentive outstanding on the termination date or the Committee’s ability to
exercise the powers granted to it hereunder with respect to such Stock
Incentives.
(c)In no event shall a Stock Incentive be granted under the Plan more than ten
(10) years from the date on which the Board of Directors approved the adoption
of this Plan.
1.4Section 409A. The Company intends that Stock Incentives and Awards granted
pursuant to the Plan be exempt from or comply with Section 409A and Treasury
Regulations thereunder and the Plan shall be so construed.
2.
Definitions

Unless otherwise required by the context, the following terms, when and wherever
used in this Plan, shall have the meanings set forth in this Section 2.
2.1“Award” means an award of a Stock Incentive that is made under the Plan.
2.2“Award Agreement” means a written instrument that is an agreement that
evidences an Award and terms and provisions of a Stock Incentive granted under
the Plan, pursuant to Section 17.4 or other provisions of the Plan.
2.3“Beneficiary” means a person or entity (including a trust or estate),
designated in writing by a Participant on such forms and in accordance with such
terms and conditions as the Committee may prescribe, to whom the Participant’s
rights under the Plan shall pass in the event of the death of the Participant.




--------------------------------------------------------------------------------




2.4“Board” or “Board of Directors” means the Board of Directors of the Company,
as constituted from time to time.
2.5A “Change in Control” shall mean the occurrence of any of the following:
(a)An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “Person” (as the term
person is used for purposes of Section 13(d) or 14(d) of the Exchange Act),
immediately after which such Person has “Beneficial Ownership” (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of twenty percent
(20%) or more of the then outstanding Shares or the combined voting power of the
Company’s then outstanding Voting Securities; provided, however, in determining
whether a Change in Control has occurred pursuant to this Section 2(c), Shares
or Voting Securities which are acquired in a “Non-Control Acquisition” (as
hereinafter defined) shall not constitute an acquisition which would cause a
Change in Control. A “Non-Control Acquisition” shall mean an acquisition by (i)
an employee benefit plan (or a trust forming a part thereof) maintained by (A)
the Company or (B) any company or other Person of which a majority of its voting
power or its voting equity securities or equity interest is owned or controlled,
directly or indirectly, by the Company (for purposes of this definition, a
“Related Entity”), (ii) the Company or any Related Entity, or (iii) any Person
in connection with a “Non-Control Transaction” (as hereinafter defined);
(b)The individuals who, as of the Effective Date, are members of the Board of
Directors (the “Incumbent Board”), cease for any reason to constitute at least a
majority of the members of the Board of Directors; or, following a Merger which
results in a Parent Company, the board of directors of the ultimate Parent
Company; provided, however, that if the election, or nomination for election by
the Company’s common stockholders, of any new director was approved by a vote of
at least two-thirds of the Incumbent Board, such new director shall, for
purposes of this Plan, be considered as a member of the Incumbent Board;
provided further, however, that no individual shall be considered a member of
the Incumbent Board if such individual initially assumed office as a result of
either an actual or threatened “Election Contest” (as described in Rule 14a-11
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board of
Directors (a “Proxy Contest”), including by reason of any agreement intended to
avoid or settle any Election Contest or Proxy Contest; or
(c)The consummation of:
(1)A merger, consolidation or reorganization with or into the Company or in
which securities of the Company are issued (a “Merger”), unless such Merger is a
“Non-Control Transaction.” A “Non-Control Transaction” shall mean a Merger
where:
(A)the stockholders of the Company, immediately before such Merger, own directly
or indirectly immediately following such Merger at least fifty percent (50%) of
the combined voting power of the outstanding voting securities of (x) the
company resulting from such Merger (the “Surviving Company”) if fifty percent
(50%) or more of the combined voting power of the then outstanding voting
securities of the Surviving Company is not Beneficially Owned, directly or
indirectly by another Person (a “Parent Company”), or (y) if there is one or
more Parent Companies, the ultimate Parent Company;
(B)the individuals who were members of the Incumbent Board immediately prior to
the execution of the agreement providing for such Merger


2

--------------------------------------------------------------------------------




constitute at least a majority of the members of the board of directors of (i)
the Surviving Company, if there is no Parent Company, or (ii) if there is one or
more Parent Companies, the ultimate Parent Company; and
(C)no Person other than (1) the Company, (2) any Related Entity, (3) any
employee benefit plan (or any trust forming a part thereof) that, immediately
prior to such Merger was maintained by the Company or any Related Entity, or (4)
any Person who, immediately prior to such Merger had Beneficial Ownership of
thirty percent (30%) or more of the then outstanding Voting Securities or
Shares, has Beneficial Ownership of thirty percent (30%) or more of the combined
voting power of the outstanding voting securities or common stock of (i) the
Surviving Company if there is no Parent Company, or (ii) if there is one or more
Parent Companies, the ultimate Parent Company.
(2)A complete liquidation or dissolution of the Company; or
(3)The sale or other disposition of all or substantially all of the assets of
the Company to any Person (other than a transfer to a Related Entity or under
conditions that would constitute a Non-Control Transaction with the disposition
of assets being regarded as a Merger for this purpose or the distribution to the
Company’s stockholders of the stock of a Related Entity or any other assets).
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding Shares or Voting
Securities if: (1) such acquisition occurs as a result of the acquisition of
Shares or Voting Securities by the Company which, by reducing the number of
Shares or Voting Securities then outstanding, increases the proportional number
of shares Beneficially Owned by the Subject Person, provided that if a Change in
Control would occur (but for the operation of this subparagraph) as a result of
the acquisition of Shares or Voting Securities by the Company, and after such
share acquisition by the Company, the Subject Person becomes the Beneficial
Owner of any additional Shares or Voting Securities which increases the
percentage of the then outstanding Shares or Voting Securities Beneficially
Owned by the Subject Person, then a Change in Control shall occur, or (2) (A)
within five business days after a Change in Control would have occurred (but for
the operation of this subparagraph), or if the Subject Person acquired
Beneficial Ownership of twenty percent (20%) or more of the then outstanding
Shares or the combined voting power of the Company’s then outstanding Voting
Securities inadvertently, then after the Subject Person discovers or is notified
by the Company that such acquisition would have triggered a Change in Control
(but for the operation of this subparagraph), the Subject Person notifies the
Board of Directors that it did so inadvertently, and (B) within two business
days after such notification, the Subject Person divests itself of a sufficient
number of Shares or Voting Securities so that the Subject Person is the
Beneficial Owner of less than twenty percent (20%) of the then outstanding
Shares or the combined voting power of the Company’s then outstanding Voting
Securities.
Notwithstanding anything in this Plan to the contrary, if an eligible Employee’s
employment is terminated by the Company without Just Cause prior to the date of
a Change in Control but the eligible Employee reasonably demonstrates that the
termination (1) was at the request of a third party who has indicated an
intention or taken steps reasonably calculated to effect a Change in Control or
(2) otherwise arose in connection with, or in anticipation of, a Change in
Control which has been threatened or proposed, such termination shall be deemed
to have occurred after a Change in Control for purposes of this Plan, provided a
Change in Control shall actually have occurred.


3

--------------------------------------------------------------------------------




Notwithstanding anything in this Plan to the contrary, the Separation shall not
constitute a Change in Control.
Notwithstanding the foregoing, the Committee may from time to time provide in
the written terms and provisions of a Stock Incentive instrument, Award or Award
Agreement that a different definition of the terms Change in Ownership or
Control shall apply and determine the time of settlement, distribution and
payment of an Award for purposes of Section 409A and any deferral of
compensation subject to the requirements of Section 409A under the Plan.
2.6“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time. References to a particular section of the Code shall include
references to any related Treasury Regulations and to successor provisions.
2.7“Committee” means the Committee appointed by the Board of Directors to
administer the Plan pursuant to the provisions of section 16.1 below.
2.8“Common Stock” means common stock, $0.01 par value, of the Company.
2.9“Company” means ONE Gas, Inc., an Oklahoma corporation.
2.10 “Deferred Compensation Program” means a program established by the
Committee providing for the deferral of compensation with respect to Awards
pursuant to sections 10 and 11.
2.11“Director Fees” means all compensation and fees paid to a Non-Employee
Director by the Company for his or her services as a member of the Board of
Directors.
2.12“Director Stock Award” means an award of Common Stock granted to a
Non-Employee Director.
2.13“Distribution” means the distribution of all of the outstanding shares of
Company Common Stock to the holders of shares of ONEOK common stock in
connection with the Separation.
2.14“Distribution Date” means the effective date of the Distribution.
2.15“Effective Date” means the effective date of the Distribution.
2.16“Employee” means an employee of the Company or its Subsidiaries, including
an officer or director who is such an employee.
2.17“Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.
2.18“Fair Market Value” means (A) during such time as the Common Stock is listed
upon the New York Stock Exchange or any other established stock exchange, the
closing price of the Common Stock as reported by such stock exchange on the day
for which such value is to be determined (or, if no sale of the Common Stock
shall have been made on any such stock exchange that day, the closing price on
the most recent prior day for which a sale was so reported) or (B) during any
such time as the Common Stock is not listed upon an established stock exchange,
the mean between high bid and low asked prices of the Common Stock in the
over-the-counter market on the day for which such value is to be determined, as
reported in The Wall Street Journal or another reputable source designated by
the Committee, or (C) during any such time as the Common Stock cannot be valued
pursuant to (A) or (B) above, the fair market value shall be as determined by
the Committee considering all relevant information including, by example and not
by


4

--------------------------------------------------------------------------------




limitation, the services of an independent appraiser. In the case of an
Incentive Stock Option, if the foregoing method of determining Fair Market Value
should be inconsistent with section 422 of the Code, or in the case of any other
type of Stock Incentive the foregoing method is determined by the Committee, in
its discretion, to not be applicable, a “Fair Market Value” shall be determined
by the Committee in a manner consistent with such section of the Code, or in
such other manner as the Committee, in its discretion, determines to be
appropriate, and shall mean the value as so determined.
Notwithstanding the foregoing, the Committee may, in its discretion, determine
the Fair Market Value of a share of Stock on the basis of the opening, closing,
or average of the high and low sale prices of a share of Stock on such date or
the preceding trading day, the actual sale price of a share of Stock received by
a Participant, any other reasonable basis using actual transactions in the Stock
as reported on a national or regional securities exchange or market system and
consistently applied, or on any other basis consistent with the requirements of
Section 409A. The Committee may vary its method of determination of the Fair
Market Value as provided in this Section for different purposes under the Plan
to the extent consistent with the requirements of Section 409A.
2.19“General Counsel” means the General Counsel of the Company serving from time
to time.
2.20“Incentive Stock Option” means an option, including an Option as the context
may require, intended to qualify for the tax treatment applicable to incentive
stock options under section 422 of the Code.
2.21“Just Cause” shall mean the Employee’s conviction in a court of law of a
felony, or any crime or offense in a court of law of a felony, or any crime or
offense involving misuse or misappropriation of money or property, the
Employee’s violation of any covenant, agreement or obligation not to disclose
confidential information regarding the business of the Company (or a
Subsidiary); any violation by the Employee of any covenant not to compete with
the Company (or a Subsidiary); any act of dishonesty by the Employee which
adversely affects the business of the Company (or a Subsidiary); any willful or
intentional act of the Employee which adversely affects the business of, or
reflects unfavorably on the reputation of the Company (or a Subsidiary); the
Employee’s use of alcohol or drugs which interferes with the Employee’s
performance of duties as an employee of the Company (or a Subsidiary); or the
Employee’s failure or refusal to perform the specific directives of the
Company’s Board of Directors, or its officers which directives are consistent
with the scope and nature of the Employee’s duties and responsibilities with the
existence and occurrence of all of such causes to be determined by the Company
in its sole discretion; provided, that nothing contained in the foregoing
provisions of this paragraph shall be deemed to interfere in any way with the
right of the Company (or a Subsidiary), which is hereby acknowledged, to
terminate the Employee’s employment at any time without cause.
2.22“Non-Employee Director” means a member of the Board of Directors of the
Company (or a Subsidiary) who is not an employee of the Company (or a
Subsidiary), and who qualifies as a “Non-Employee Director” under the definition
of that term in SEC Rule 16b-3.
2.23“Non-Qualified Performance Stock Incentive” means a Performance Stock
Incentive granted under the Plan that is not intended to qualify as qualified
performance based compensation under Section 162(m) of the Code, as described in
Section 17.9.
2.24“Non-Statutory Stock Option” means an option, including an Option as the
context may require, which is not intended to qualify for the tax treatment
applicable to incentive stock options under section 422 of the Code.


5

--------------------------------------------------------------------------------




2.25“ONEOK Stock Programs” means the ONEOK, Inc. Equity Compensation Plan and
the ONEOK, Inc. Long-Term Incentive Plan.
2.26 “Option” means an option granted under this Plan to purchase shares of
Common Stock. Options may be Incentive Stock Options or Non-Statutory Stock
Options.
2.27 “Former ONE Gas Employee” means any individual (or any beneficiary,
dependent, or alternate payee of such individual, as the context requires) (i)
whose employment with the Company or any of its Subsidiaries was terminated
before the effective date of the Separation; or (ii) whose employment with any
member of the ONEOK Group was terminated prior to January 1, 2014, if such
individual was allocated in connection with the Separation to the Company or any
of its Subsidiaries as of January 1, 2014 by ONEOK, Inc., in its sole
discretion.
2.28“ONEOK” means ONEOK, Inc., an Oklahoma corporation.
2.29“ONEOK Group” means ONEOK and any of its direct or indirect subsidiaries.
2.30“Participant” means an (i) individual who is granted a Replacement Award
under the Plan or who receives an Award of Stock Units pursuant to Section 12,
or (ii) an Employee who the Committee determines is in a position to contribute
significantly to the growth and profitability of, or to perform services of
major importance to the Company and/or Subsidiaries, or Non-Employee Director,
who is selected by the Committee to be a Participant in the Plan and to be
granted a Stock Incentive under the Plan.
2.31“Performance Goal” means one or more criteria or standards established by
the Committee to determine, in whole or in part, whether a Performance Stock
Incentive shall be awarded or earned, which may include the criteria and
standards established pursuant to Section 17.9.
2.32“Performance Period” means the time period designated by the Committee
during which Performance Goals must be met.
2.33“Performance Stock Award” means a Stock Incentive providing for a grant of
shares of Common Stock the award or delivery of which is subject to specified
Performance Goals.
2.34“Performance Stock Incentive” means a Stock Incentive, including without
limitation, a Performance Stock Award, Performance Unit Award, Restricted Stock
Award, or Restricted Unit Award providing for the award, delivery or payment of
shares of Common Stock or cash, or a combination of each, that is subject to
specified Performance Goals.
2.35“Performance Unit Award” means a Stock Incentive providing for a grant of a
unit or units representing an amount of cash or shares of Common Stock
(including a Stock Unit), or a combination of each, that will be distributed in
the future if continued employment and/or other specified Performance Goals or
other performance criteria specified by the Committee are attained; and which
Performance Goals or other performance criteria may include, without limitation,
corporate, divisional or business unit financial or operating performance
measures, as more particularly described in Section 17.9; and which other
contingencies may include the Participant’s depositing with the Company or a
Subsidiary, acquiring or retaining for stipulated time periods specified amounts
of Common Stock; and the amount of Stock Incentive may, but need not be
determined by reference to the market value of Common Stock.
2.36“Plan” means the ONE Gas, Inc. Equity Compensation Plan, as amended from
time to time.


6

--------------------------------------------------------------------------------




2.37“Plan Year” means the calendar year beginning on January 1 and ending the
next December 31.
2.38“Qualified Performance Stock Incentive” means a Performance Stock Incentive
granted under the Plan that is intended to qualify as qualified performance
based compensation under Section 162(m) of the Code, as described in Section
17.9.
2.39“Replacement Award” means an Award granted under the Plan to replace an
award that is outstanding immediately prior to the Distribution Date that was
granted under one of the ONEOK Stock Programs and that are held by an Employee
or Former ONE Gas Employee.
2.40“Restricted Stock Award” means shares of Common Stock which are issued or
transferred to a Participant under Section 6, below, and which will become free
of restrictions specified by the Committee if continued employment and/or
Performance Goals or other performance criteria specified by the Committee are
attained; and which Performance Goals or other criteria, circumstances or
conditions arise, exist or are satisfied; and which may but need not include,
without limitation, corporate, divisional or business unit financial or
operating performance measures, as more particularly described in Section 17.9.
2.41“Restricted Unit Award” means a Stock Incentive providing for a grant of a
unit or units representing an amount of cash or shares of Common Stock or a
combination of each, which become free of restrictions specified by the
Committee if continued employment and/or Performance Goals or other criteria,
circumstances or conditions arise, exist or are attained; and which may but need
not include, without limitation, corporate, divisional or business unit
financial or operating performance measures, as more particularly described in
Section 17.9.
2.42“SEC Rule 16b-3” means Rule 16b-3 of the Securities and Exchange Commission
promulgated under the Exchange Act, as such rule or any successor rule may be in
effect from time to time.
2.43“Secretary” means the Secretary of the Company.
2.44“Section 16 Person” means a person subject to Section 16(b) of the Exchange
Act with respect to transactions involving equity securities of the Company.
2.45“Section 409A” means Section 409A of the Code, and unless otherwise
expressly indicated herein, all Treasury Regulations issued under Section 409A
of the Code.
2.46“Section 409A Deferred Compensation” means compensation provided pursuant to
the Plan that constitutes deferred compensation subject to and not exempted from
the requirements of Section 409A.
2.47“Separation” means the separation of ONEOK’s local natural gas distribution
business into an independent, publicly traded entity to be known as the Company.
2.48“Share” or “Shares” means a share or shares of Common Stock.
2.49 “Stock” has the same meaning as Common Stock.
2.50“Stock Appreciation Right” means a right granted to a Participant
denominated in shares of Common Stock, to receive, upon exercise of the right
(or both the right and a related Option, if applicable in the case of issuance
in tandem with an Option), an amount, payable in shares of Common Stock, in
cash, or a combination thereof that does not exceed the excess of the Fair
Market Value of the share or shares of


7

--------------------------------------------------------------------------------




Common Stock on the date such right is exercised over the base price of such
share or shares provided in and for such right on the date such right is
granted, as determined by the Committee.
2.51“Stock Bonus Award” means an amount of cash or shares of Common Stock which
is distributed to a Participant or which the Committee agrees to distribute in
the future to a Participant in lieu of, or as a supplement to, any other
compensation that may have been earned by services rendered prior to the date
the distribution is made. Unless otherwise determined by the Committee, the
amount of the award shall be determined by reference to the Fair Market Value of
Common Stock. Performance Stock Awards, Performance Unit Awards, Restricted
Stock Awards and Restricted Unit Awards are specific types of Stock Bonus
Awards.
2.52“Stock Incentive” means rights and incentive compensation granted under this
Plan in one of the forms referred to and provided for in Section 3.
2.53“Stock Unit” means a unit evidencing the right to receive under certain
conditions or in specified circumstances one (1) share of Common Stock or
equivalent value, as determined by the Committee.
2.54“Subsidiary” means a corporation or other form of business association of
which shares (or other ownership interest) having more than fifty percent (50%)
of the voting power are or in the future become owned or controlled, directly or
indirectly, by the Company; provided, however, that in the case of an Incentive
Stock Option, the term “Subsidiary” shall mean a Subsidiary (as defined by the
preceding clause) which is also a “subsidiary corporation” as defined in Section
424(f) of the Code.
2.55“Time-Lapse Restricted Stock Incentive” means a Restricted Stock Award,
Restricted Unit Award, or any other Stock Incentive the award of which is based
solely on continued employment with the Company or any Subsidiary for a
specified period of time.
3.
Grants of Stock Incentives

3.1Stock Incentives to Employees/Participants. Subject to the provisions of the
Plan, the Committee may at any time, or from time to time, grant Stock
Incentives to one or more Employees that the Committee selects to be a
Participant in the Plan and to individuals who are eligible to receive a
Replacement Award or Stock Units in connection with the Separation, which may be
(i) Stock Bonus Awards, which may, but need not be Performance Stock Awards,
Performance Unit Awards or Restricted Stock Awards, Restricted Unit Awards
and/or (ii) Options, which may be Incentive Stock Options or Non-Statutory Stock
Options, and/or (iii) Stock Appreciation Rights.
3.2Non-Employee Director Awards. Subject to the provisions of the Plan, the
Committee shall grant Director Stock Awards to Non-Employee Directors in
accordance with Section 9 of the Plan. Notwithstanding anything else otherwise
expressed or implied in the Plan, no other form of Stock Incentive shall be
granted to Non-Employee Directors under the Plan, and in no event shall any
grant of an Incentive Stock Option be made to a Non-Employee Director.
3.3Modifications. After a Stock Incentive has been granted,
(a)the Committee may waive any term or condition thereof that could have been
excluded from such Stock Incentive when it was granted, and
(b)with the written consent of the affected Participant, may amend any Stock
Incentive after it has been granted to include (or exclude) any provision which
could have been included in (or


8

--------------------------------------------------------------------------------




excluded from) such Stock Incentive when it was granted, and no additional
consideration need be received by the Company in exchange for such waiver or
amendment;
(c)provided, that modification of any Option or Stock Appreciation Right granted
under the Plan shall be subject to the prohibition of repricing stated in
Section 7.9 and Section 8.6, as applicable; and
(d)the modification of any Option or other Stock Incentive that provides for, or
in order to provide for, deferral of compensation subject to Section 409A must
meet all requirements under Section 409A and Treasury Regulations, including
requirements applicable to Subsequent Elections and the requirement that
acceleration of payment of deferred compensation shall not be permissible.
3.4Forms of Stock Incentives. A particular form of Stock Incentive may be
granted to a Participant either alone or in addition to other Stock Incentives
hereunder. The provisions of particular forms of Stock Incentives need not be
the same for each Participant.
4.
Stock Subject to the Plan

4.1Shares Authorized. The maximum number of shares of Common Stock authorized to
be issued or transferred pursuant to all Stock Incentives granted under the Plan
shall be two million eight hundred thousand (2,800,000) shares, subject to the
provisions governing restoration of shares stated below in Section 4.4 and
adjustment in Section 15.
4.2Grant, Award Limitations. Notwithstanding the foregoing, in addition to the
overall maximum limitation in Section 4.1,
(a)The maximum number of shares of Common Stock with respect to which Options or
Stock Appreciation Rights may be granted or issued to any one (1) Employee or
Participant in any Plan Year is five hundred thousand (500,000);
(b)The maximum number of shares of Common Stock with respect to which Stock
Incentives other than Options or Stock Appreciation Rights may be granted or
issued to any one (1) Employee or Participant in any Plan Year is five hundred
thousand (500,000);
(c)The maximum aggregate number of shares of Common Stock and the maximum dollar
amount that may be issued or paid as Performance Stock Incentives to any one (1)
Employee or Participant in any Plan Year are five hundred thousand (500,000)
shares of Common Stock, and Ten Million Dollars ($10,000,000), respectively;
(d)The maximum aggregate number of shares of Common Stock that may be issued
under the Plan through the granting of Time-Lapse Restricted Stock Incentives is
two million eight hundred thousand (2,800,000);
(e)The maximum aggregate number of shares of Common Stock that may be issued
under the Plan through the granting of Incentive Stock Options is two million
three hundred eighty thousand (2,380,000); and
(f)The exercise of Incentive Stock Options is also subject to the calendar year
dollar limitation provided in Section 422(d) of the Code and Section 7.6.


9

--------------------------------------------------------------------------------




4.3Source of Shares. Such shares may be authorized but unissued shares of Common
Stock, shares of Common Stock held in treasury, whether acquired by the Company
specifically for use under this Plan or otherwise, or shares issued or
transferred to, or otherwise acquired by, a trust pursuant to Section 17.5, as
the Committee may from time to time determine, provided, however, that any
shares acquired or held by the Company for the purposes of this Plan shall,
unless and until issued or transferred to a trust pursuant to Section 17.5, or
to a Participant in accordance with the terms and conditions of a Stock
Incentive, be and at all times remain authorized but unissued shares or treasury
shares (as the case may be), irrespective of whether such shares are entered in
a special account for purposes of this Plan, and shall be available for any
corporate purpose.
4.4Restoration and Retention of Shares. If any shares of Common Stock subject to
a Stock Incentive shall not be issued or transferred to a Participant and shall
cease to be issuable or transferable to a Participant because of the
termination, expiration or cancellation, in whole or in part, of such Stock
Incentive or for any other reason, or if any such shares shall, after issuance
or transfer, be reacquired by the Company prior to the time a Stock Incentive
vests because of the Participant’s failure to comply with the terms and
conditions of the Stock Incentive, the shares not so issued or transferred, or
the shares so reacquired by the Company, as the case may be, shall no longer be
charged against the limitation provided for in Section 4.1 and may be used
thereafter for additional Stock Incentives under the Plan; to the extent a Stock
Incentive under the Plan is settled or paid in cash, shares subject to such
Stock Incentive will not be considered to have been issued and will not be
applied against the maximum number of shares of Common Stock provided for in
Section 4.1. If a Stock Incentive may be settled in shares of Common Stock or
cash, such shares shall be deemed issued only when and to the extent that
settlement or payment is actually made in shares of Common Stock; to the extent
a Stock Incentive is settled or paid in cash, and not shares of Common Stock,
any shares previously reserved for issuance or transfer pursuant to such Stock
Incentive will again be deemed available for issuance or transfer under the
Plan. Notwithstanding anything to the contrary contained herein, the following
Shares shall not be added to the Shares authorized for grant under Section 4.1
and will not be available for future Stock Incentive grants: (i) Shares tendered
by a holder or withheld by the Company in payment of the exercise price of an
Option; (ii) Shares tendered by the holder or withheld by the Company to satisfy
any tax withholding obligation with respect to a Stock Incentive; and (iii)
Shares subject to a Stock Appreciation Right that are not issued in connection
with the stock settlement of the Stock Appreciation Right on exercise thereof.
For avoidance of doubt, Replacement Awards shall reduce the maximum number of
shares of Common Stock available for issuance or transfer under the Plan and
such shares may again be deemed available for issuance or transfer under the
Plan only in accordance with this Section.
5.
Eligibility

An Employee who the Committee determines is in a position to contribute
significantly to the growth and profitability of, or to perform services of
major importance to, the Company and its Subsidiaries shall be eligible and may
be designated by the Committee to participate in the Plan and be granted Stock
Incentives as determined by the Committee, in its sole discretion, under the
Plan. Subject to the provisions of the Plan, the Committee shall from time to
time, in its sole discretion, select from such eligible Employees those to whom
Stock Incentives shall be granted and determine the number of Shares to be
granted and the form and terms of the such Stock Incentives. Non-Employee
Directors shall be eligible to be granted Stock Incentives and to become
Participants in the Plan to the extent provided in Sections 3.2 and 9 of the
Plan.
6.
Stock Bonus Awards, Performance Stock Awards, Performance Unit Awards,
Restricted Stock Awards and Restricted Unit Awards

Stock Bonus Awards, Performance Stock Awards, Performance Unit Awards,
Restricted Stock Awards and Restricted Unit Awards shall be subject to the
following provisions:


10

--------------------------------------------------------------------------------




6.1Grants. An eligible Employee may be granted a Stock Bonus Award, Performance
Stock Award, Performance Unit Award, Restricted Stock Award, or Restricted Unit
Award, and a Non-Employee Director may be granted a Director Stock Award,
whether or not he or she is eligible to receive similar or dissimilar incentive
compensation under any other plan or arrangement of the Company or its
Subsidiaries.
6.2Issuance of Shares. Shares of Common Stock subject to a Stock Bonus Award,
Performance Stock Award, Performance Unit Award, Restricted Stock Award or
Restricted Unit Award, may be issued or transferred to a Participant at the time
such Award is granted, or at any time subsequent thereto, or in installments
from time to time, and subject to such terms and conditions, as the Committee
shall determine. In the event that any such issuance or transfer shall not be
made to the Participant at the time such Award is granted, the Committee may but
need not provide for payment to such Participant, either in cash or shares of
Common Stock, from time to time or at the time or times such shares shall be
issued or transferred to such Participant, of amounts not exceeding the
dividends which would have been payable to such Participant in respect of such
shares (as adjusted under Section 15) if such shares had been issued or
transferred to such Participant at the time such Award was granted.
6.3Cash Settlement. Any Stock Bonus Award, Performance Stock Award, Performance
Unit Award, Restricted Stock Award, or Restricted Unit Award may, in the
discretion of the Committee, be settled or paid in cash, or shares of Common
Stock, or in either cash or shares of Common Stock. If a Stock Incentive is
settled or paid in cash, such settlement and/or payment shall be made on each
date on which shares would otherwise have been delivered or become unrestricted,
in an amount equal to the Fair Market Value on such date of the shares which
would otherwise have been delivered or become unrestricted and the number of
shares for which such cash payment is made shall be added back to the maximum
number of shares available for use under the Plan. Shares of Common Stock shall
be deemed to be issued only when and to the extent that a Stock Bonus Award,
Performance Stock Award, Performance Unit Award, Restricted Stock Award,
Restricted Unit Award or other Stock Incentive under the Plan is actually
settled or paid in shares of Common Stock; and to the extent a Stock Incentive
is settled or paid in cash, and not shares of Common Stock, any shares
previously reserved for issuance or transfer pursuant to such Stock Incentive
will again be deemed available for issuance or transfer under the Plan.
6.4Terms of Awards. Stock Bonus Awards, Performance Stock Awards, Performance
Unit Awards, Restricted Stock Awards and Restricted Unit Awards, shall be
subject to such terms and conditions, including, without limitation,
restrictions on the sale or other disposition of the shares issued or
transferred pursuant to such Award, and conditions calling for forfeiture of the
Award or the shares issued or transferred pursuant thereto in designated
circumstances, as the Committee shall determine; provided, however, that upon
the issuance or transfer of shares to a Participant pursuant to any such Award,
the recipient shall, with respect to such shares, be and become a shareholder of
the Company fully entitled to receive dividends, to vote and to exercise all
other rights of a shareholder except to the extent otherwise provided in the
Award. All or any portion of a Stock Bonus Award may but need not be made in the
form of a Performance Stock Award, a Performance Unit Award, a Restricted Stock
Award or a Restricted Unit Award.
6.5Distribution, Payment and Transfer. The terms of each Stock Incentive and
Award under the Plan shall provide that distribution, payment and transfer of
Common Stock, cash or any other compensation shall not be subject to any feature
or provision that would constitute a deferral of compensation, and transfer to
the Participant shall be made so that the Participant actually receives such
payment and transfer on or as soon as reasonably practicable after the end of
the period during which such Stock Incentive or Award is subject to a
substantial risk of forfeiture, and in no event later than a date within the
same taxable year of the Participant in which such period ends, or, if later, by
the 15th day of the third calendar month following the date specified for
payment under the Award and the Plan, and with respect to which the Participant
shall not be permitted, directly or indirectly, to designate the taxable year of
payment. Provided, that distribution,


11

--------------------------------------------------------------------------------




payment and transfer under an Award with a feature or provision that constitutes
a deferral of compensation may be made under and pursuant to a Deferred
Compensation Program, if established by the Committee pursuant to Section 11, at
a specified time that is elected and provided for therein and subject to the
provisions of such Award, and the terms and requirements of such Program and
Section 409A, as provided for in Sections 11 and 13.
6.6Loans Prohibited. The Committee shall not, without prior approval of the
Company’s shareholders, grant any Stock Incentive that provides for the making
of a loan or other extension of credit, directly or indirectly, by the Company,
its Subsidiaries or Plan to an Employee, Participant, officer of the Company or
its Subsidiaries, or any other person in connection with the grant, award or
payment of such Stock Incentive.
6.7Written Instrument. Each Stock Bonus Award, Performance Stock Award,
Performance Unit Award, Restricted Stock Award and Restricted Unit Award shall
be evidenced in writing as authorized and provided for in Section 17.4.
6.8Director Awards. Director Stock Awards shall be granted as determined by the
Committee in accordance with the provisions of Section 9, and as otherwise
provided by this Plan.
7.
Options

Options shall be subject to the following provisions:
7.1Option Price. Subject to the provisions of Section 14, the purchase price per
share shall be, in the case of an Incentive Stock Option, a Non-Statutory Stock
Option, or any other Option granted under the Plan, not less than one hundred
percent (100%) of the Fair Market Value of a share of Common Stock on the date
the Option is granted (or in the case of any optionee who, at the time an
Incentive Stock Option is granted, owns stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of his or her
employer corporation or of its parent or subsidiary corporation, not less than
one hundred ten percent (110%) of the Fair Market Value of a share of Common
Stock on the date the Incentive Stock Option is granted).
7.2Payment of Option Price. The purchase price of shares subject to an Option
may be paid in whole or in part (i) in cash, (ii) by bank-certified, cashier’s
or personal check subject to collection, (iii) if so provided in the Option and
subject to such terms and conditions as the Committee may impose, by delivering
to the Company a properly executed exercise notice together with a copy of
irrevocable instructions to a stockbroker to sell immediately some or all of the
shares acquired by exercise of the Option and to deliver promptly to the Company
an amount of sale proceeds (or, in lieu of or pending a sale, loan proceeds)
sufficient to pay the purchase price, or (iv) if so provided in the Option and
subject to such terms and conditions as are specified in the Option, in shares
of Common Stock or other property surrendered to the Company. Property for
purposes of this section shall include an obligation of the Company or a
Subsidiary unless prohibited by applicable law. Shares of Common Stock thus
surrendered shall be valued at their Fair Market Value on the date of exercise.
Any such other property thus surrendered shall be valued at its fair market
value on any reasonable basis established or approved by the Committee.
Notwithstanding any other provision of the Plan, the Committee shall not,
without prior approval of the Company’s shareholders, grant an Option or any
other Stock Incentive that provides for the making of a loan or other extension
of credit, directly or indirectly, by the Company, a Subsidiary or the Plan to
an Employee, Participant, officer of the Company or any of its Subsidiaries, or
any other person in connection with the grant, exercise, payment or award of any
such Option or other Stock Incentive.


12

--------------------------------------------------------------------------------




7.3Option Terms. Options may be granted for such lawful consideration, including
money or other property, tangible or intangible, or labor or services received
or to be received by the Company or a Subsidiary, as the Committee may determine
when the Option is granted, including the agreement of the optionee to remain in
the employ of the Company or one or more of its Subsidiaries at the pleasure of
the Company (or the Subsidiaries) for such period, and on such terms, as are
more particularly provided for therein. Property for purposes of the preceding
sentence shall include an obligation of the Company or a Subsidiary unless
prohibited by applicable law. Subject to the foregoing and the other provisions
of this Section 7, each Option may be exercisable in full at the time of grant
or may become exercisable in one or more installments, at such time or times and
subject to satisfaction of such terms and conditions as the Committee may
determine. The Committee may at any time accelerate the date on which an Option
becomes exercisable, and no additional consideration need be received by the
Company in exchange for such acceleration. Unless otherwise provided in the
Option, an Option, to the extent it becomes exercisable, may be exercised at any
time in whole or in part until the expiration or termination of the Option.
7.4Exercise by Optionee. Each Option shall be exercisable during the life of the
optionee only by him or her or his or her guardian or legal representative, and
after the death of the optionee only by his or her Beneficiary or, absent a
Beneficiary, by his or her estate or by a person who acquired the right to
exercise the Option by will or the laws of descent and distribution; provided,
that an Option that is made transferable by its terms and approved by the
Committee pursuant to Section 17 shall be exercisable by a permissible
transferee in accordance with the terms of the Option. Each Option shall expire
at such time or times as the Committee may determine; provided, that
notwithstanding any other provision of this Plan, (i) no Option shall be
exercisable after the expiration of ten (10) years from the date the Option was
granted, and (ii) no Incentive Stock Option which is granted to any optionee
who, at the time such Option is granted, owns stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of his
or her employer corporation or of its parent or subsidiary corporation, shall be
exercisable after the expiration of five (5) years from the date such Option is
granted. The Committee may but need not provide for an Option to be exercisable
after termination of employment until its fixed expiration date (or until an
earlier date or specified event occurs). Unless otherwise specifically provided
for under Section 11 and subject to the requirements of Section 13, an Option
shall not provide for the deferral of compensation to a Participant.
7.5Exercise of Option. An Option shall be considered exercised if and when
written notice, signed by the person exercising the Option, or an electronic
communication if such communication is authorized and approved by the Committee
in the terms of the Option, and stating the number of shares with respect to
which the Option is being exercised, is received by the Secretary in or on a
form approved for such purpose by the Committee, accompanied by full payment of
the Option exercise price in one or more forms of payment authorized by the
Committee described in Section 7.2 (together with all applicable withholding
taxes), for the number of share purchased. No Option may at any time be
exercised with respect to a fractional share.
7.6Incentive Stock Options. An Option may, but need not, be an Incentive Stock
Option. All shares of Common Stock which may be made subject to Stock Incentives
under this Plan may be made subject to Incentive Stock Options; provided that
the aggregate Fair Market Value (determined as of the time the Option is
granted) of the stock with respect to which Incentive Stock Options may be
exercisable for the first time by any Employee during any calendar year (under
all plans, including this Plan, of his or her employer corporation and its
parent and subsidiary corporations) shall not exceed One Hundred Thousand
Dollars ($100,000) or such other amount, if any, as may apply under the Code. In
no event shall an Incentive Stock Option be granted under the Plan more than ten
(10) years from and after the date the Board approves the adoption of the Plan,
or the date the Plan is approved by the shareholders of the Company, whichever
is


13

--------------------------------------------------------------------------------




earlier. The Participant must notify the Company in writing within thirty (30)
days after any disposition of Shares acquired pursuant to the exercise of an
Incentive Stock Option within two years from the grant date or one year from the
exercise date. The Participant must also provide the Company with all
information that the Company reasonably requests in connection with determining
the amount and character of Participant’s income, the Company’s deduction, and
the Company’s obligation to withhold taxes or other amounts incurred by reason
of a disqualifying disposition.
7.7Written Instrument. Each Option shall be evidenced in writing as authorized
and provided for in Section 17.4. An Option, if so approved by the Committee,
may include terms, conditions, restrictions and limitations in addition to those
provided for in this Plan including, without limitation, terms and conditions
providing for the transfer or issuance of shares, on exercise of an Option,
which may be non-transferable and forfeitable to the Company in designated
circumstances.
7.8Restored or Reload Options Prohibited. Notwithstanding any other provision of
the Plan, the Committee shall not, without prior approval of Company’s
shareholders, grant an Incentive Stock Option, Non-Statutory Option or other
form of Option under this Plan containing any provision pursuant to which the
optionee is to be granted a restored or reload Option of any kind by reason of
the exercise of all or part of an Option by paying all or part of the exercise
price of such Option by surrendering shares of Common Stock.
7.9Repricing Prohibited. Notwithstanding any other provision of the Plan, except
in connection with a corporate transaction involving the Company (including,
without limitation, any stock dividend, stock split, extraordinary cash
dividend, recapitalization, reorganization, merger, consolidation, split-up,
spin-off, combination, or exchange of shares), the terms of outstanding Stock
Incentives may not, without Company shareholder approval, be amended to reduce
the exercise price of outstanding Options, cancel outstanding Options in
exchange for cash, other Stock Incentives or Options with an exercise price that
is less than the exercise price of the original Options, or take any other
action with respect to an Option that has the effect of buying out, repricing,
replacing or regranting through cancellation underwater Options, including, but
not limited to, any action that would be treated as a repricing under the rules
and regulations of the principal securities exchange on which the Shares are
traded.
7.10Regulatory Compliance. No Option shall be exercisable unless and until the
Company (i) obtains the approval of all regulatory bodies whose approval the
General Counsel may deem necessary or desirable, and (ii) complies with all
legal requirements deemed applicable by the General Counsel.
8.
Stock Appreciation Rights

8.1General. Subject to the terms of the Plan, Stock Appreciation Rights may be
granted to Employees by the Committee upon such terms and conditions as the
Committee determines; provided, that the base price per share of a freestanding
Stock Appreciation Right shall be not less than one hundred percent (100%) of
the Fair Market Value of a share of the Common Stock on the date of grant of a
Stock Appreciation Right; and such Stock Appreciation Right shall be
exercisable, or be forfeited or expire upon such terms as the Committee
determines and are made a part of such Stock Appreciation Right.
8.2Stock Appreciation Rights, Options. Stock Appreciation Rights may be granted
by the Committee as freestanding Stock Incentives or in tandem with Options. A
tandem Stock Appreciation Right may be included in an Option at the time the
Option is granted or by amendment of the Option. Exercise of any such a tandem
Stock Appreciation Right will be deemed to surrender the related Option for
cancellation and vice versa.


14

--------------------------------------------------------------------------------




8.3Exercise. A Stock Appreciation Right shall be exercised by delivery of
written notice (including facsimile or electronic transmittal) to the Committee
setting forth the number of shares with respect to which the Stock Appreciation
Right is exercised and date of exercise, at such time and as otherwise
prescribed in the Stock Appreciation Right.
8.4Settlement. A Stock Appreciation Right may be settled or paid in either cash,
shares of Common Stock, or a combination thereof in accordance with its terms.
If a Stock Appreciation Right is settled or paid in shares of Common Stock, such
shares shall be deemed to be issued hereunder only when and to the extent that
settlement or payment is actually made in shares of Common Stock. To the extent
that a Stock Appreciation Right is actually settled in cash and not shares of
Common Stock, any shares previously reserved for issuance or transfer pursuant
to such Stock Appreciation Right shall again be deemed available for issuance or
transfer under the Plan; and the maximum number of shares of Common Stock that
may be issued under the Plan shall not be reduced by any actual settlement of a
Stock Appreciation Right in cash. Unless otherwise specifically provided for
under Section 11 and subject to the requirements of Section 13, a Stock
Appreciation Right shall not provide for the deferral of compensation to a
Participant.
8.5Written Instrument. Each Stock Appreciation Right granted shall be evidenced
in writing as authorized and provided in Section 17.4.
8.6Repricing Prohibited. Notwithstanding any other provision of the Plan, except
in connection with a corporate transaction involving the Company (including,
without limitation, any stock dividend, stock split, extraordinary cash
dividend, recapitalization, reorganization, merger, consolidation, split-up,
spin-off, combination, or exchange of shares), the terms of outstanding Stock
Incentives may not, without Company shareholder approval, be amended to reduce
the exercise price of outstanding Stock Appreciation Rights, cancel outstanding
Stock Appreciation Rights in exchange for cash, other Stock Incentives or Stock
Appreciation Rights with an exercise price that is less than the exercise price
of the original Stock Appreciation Rights or take any other action with respect
to a Stock Appreciation Rights that has the effect of buying out, repricing,
replacing or regranting through cancellation underwater Stock Appreciation
Rights , including, but not limited to, any action that would be treated as a
repricing under the rules and regulations of the principal securities exchange
on which the Shares are traded.
9.
Director Stock Awards

9.1General. Each Non-Employee Director Participant shall receive such portion of
his or her Director Fees in Common Stock as shall be established from time to
time by the Board, with the remainder of such Director Fees to be payable in
cash or in Common Stock as elected by the Non-Employee Director Participant in
accordance with Section 9.2.
9.2Non-Employee Director Election. Each Non-Employee Director Participant shall
have an opportunity to elect to have the remaining portion of his or her
Director Fees paid in cash or shares of Common Stock or a combination thereof.
Except for the initial election following the Effective Date of the Plan, or the
Director’s election to the Board, any such election shall be made in writing and
must be made at least thirty (30) days before the beginning of the Plan Year in
which the services are to be rendered giving rise to such Director Fees and may
not be changed thereafter except by timely written election as to Director Fees
for services to be rendered in a subsequent Plan Year. In the absence of such an
election, such remaining portion of the Director Fees of a Non-Employee Director
shall be paid entirely in cash. Nothing contained in this Section 9.2 shall be
interpreted in such a manner as would disqualify the Plan for treatment as a
“formula plan” under Rule 16b-3 pursuant to which the terms and conditions of
each transaction authorized by Section 9.1 are fixed in advance by the relevant
terms and provisions thereof.


15

--------------------------------------------------------------------------------




9.3Share Awards. The number of shares of Common Stock to be paid and distributed
to a Non-Employee Director under the provisions of Sections 9.1 and 9.2, shall
be determined by dividing the dollar amount of his or her Director Fees (which
the Board has established, and/or such Non-Employee Director has elected) to be
paid in Common Stock on any payment date by the Fair Market Value of a share of
Common Stock on that date. Except as may otherwise be directed by the Committee,
in its sole discretion, the payment and distribution of such shares to a
Non-Employee Director shall be on or within five days after the date such
Director Fees would otherwise have been paid to him or her in cash.
10.
Replacement Awards

Employees and Former ONE Gas Employees, who immediately prior to the
Distribution, held awards granted under any ONEOK Stock Programs shall be
eligible to receive Replacement Awards in connection with the Distribution.
Replacement Awards may be granted as Restricted Stock Unit Awards and/or
Performance Unit Awards and shall have the same general terms and conditions as
the awards held by Employees and Former ONE Gas Employees immediately prior to
the Distribution, including the term of the award, except that: (i) Replacement
Awards that are Performance Unit Awards relating to performance after the
Separation shall provide for payment determined using actual performance results
from the Separation until the last day of the performance period to which they
relate, based on performance criteria to be established by the Committee in
accordance with the Plan, and (ii) Replacement Awards that are Performance Unit
Awards relating to performance before the Separation shall provide for payment
based on continued service with the Company from the Separation until the last
day of the performance period to which they relate. Except as otherwise provided
in this Section, Replacement Awards shall be subject to the Plan terms and
conditions.
11.
Deferred Compensation Program

11.1Establishment of Deferred Compensation Program. This Section 11 shall not be
effective unless and until the Committee determines to establish a program or
procedures under the Plan providing for deferral of compensation with respect to
Awards (“Deferred Compensation Program”) pursuant to this Section. The
Committee, in its discretion and upon such terms and conditions as it may
determine, pursuant to Sections 6.2, 6.4, 7.3, 8.1 and 16.2 herein, and
consistent with the requirements of Section 409A, may establish one or more
Deferred Compensation Programs pursuant to the Plan under which:
(a)Deferred Compensation. Participants designated by the Committee may
irrevocably elect, prior to a date specified by the Committee and subject to
compliance with the requirements of Section 409A, to be granted an Award that
provides for the deferral of compensation of Stock Units with respect to such
number of shares of Common Stock and/or upon such other terms and conditions as
established by the Committee in lieu of:
(1)shares of Common Stock otherwise issuable to a Participant upon the exercise
of an Option;
(2)shares of Common Stock or cash otherwise issuable to a Participant upon the
exercise of a Stock Appreciation Right;
(3)shares of Common Stock or cash otherwise issuable to a Participant upon the
settlement and date of distribution, payment and transfer of a Restricted Unit
Award;
(4)shares of Common Stock or cash otherwise issuable to a Participant upon the
settlement, distribution, payment and transfer of a Performance Unit Award; or


16

--------------------------------------------------------------------------------




(5)shares of Common Stock or cash otherwise issuable to a Participant upon the
settlement, distribution, payment and transfer of any other form of Stock
Incentive and Award that may otherwise be granted under the Plan.
(b)Award Deferral Feature. The providing for the deferral of compensation under
a Stock Incentive or Award, upon the granting of such Stock Incentive or Award,
or by amendment or change of its terms, is intended to and shall only affect the
time of distribution, payment and transfer of the Award, consistent with the
nature of the Award as authorized by the Plan, and shall in no event expand the
types of Awards available under the Plan, increase the number of Shares
available under the Plan, expand the classes of persons eligible under the Plan,
provide for any extension of the term of the Plan, change the method of
determining a strike price of Options granted under the Plan, or provide for the
deletion or any limitation of any provision of the Plan or the Award prohibiting
re-pricing, and shall not increase the potential dilution of shareholders of the
Company over the lifetime of the Plan.
(c)Section 409A Compliance. The provisions of the Plan and any amendment of the
Plan with respect to the deferral of compensation or a deferred compensation
feature under a Stock Incentive or Award are intended to satisfy the
requirements of Section 409A. It is intended that any and all amendments of the
Plan and any Awards to satisfy the requirements of Section 409A shall not be
made in any manner so as to expand the types of Stock Incentives or Awards
available under the Plan, and the Plan and all Awards shall be interpreted and
applied in a manner consistent with such intent.
11.2Terms and Conditions of Stock Incentives, Awards. Stock Incentives or Awards
granted under the Plan that pursuant to this Section 11 provide for deferral of
compensation, shall be evidenced by Award Agreements applicable to such Stock
Incentives or Awards and other written instruments in such form as the Committee
shall from time to time establish. Award Agreements and other written
instruments evidencing such Award Agreements may incorporate all or any of the
terms of the Plan by reference and, except as provided below, shall comply with
and be subject to the terms and conditions of Section 13.
(a)Voting Rights; Dividend Equivalent Rights and Distributions. Participants
shall have no voting rights with respect to shares of Stock represented by Stock
Units until the date of the issuance of such shares of Common Stock. A
Participant may be entitled to dividend equivalent rights with respect to the
payment of cash dividends on Common Stock during the period beginning on the
date the Stock Units are granted to the Participant and ending on the earlier of
the date on which such Stock Units are settled, as provided for by the Award
Agreement and determined by the Committee, subject to the terms and conditions
of Section 13.
(b)Settlement, Payment and Transfer. A Participant electing to receive an Award
of Stock Units pursuant to this Section 11 shall specify at the time of such
election a settlement, distribution, payment and transfer date with respect to
such Award in compliance with the requirements of Section 409A. The Company
shall issue to the Participant on the specified payment date elected by the
Participant, or established with respect to the Award, or as soon thereafter as
practicable, a number of whole shares of Stock equal to the number of vested
Stock Units subject to the Stock Unit Award. Such shares of Stock shall be fully
vested, and the Participant shall not be required to pay any additional
consideration (other than applicable tax withholding) to acquire such shares.
12.
Deferred Company Shares Received in the Distribution.

Notwithstanding anything in this Plan to the contrary, each individual who, on
the record date for the Distribution, holds an award of stock units issued in
accordance with the individual’s election pursuant to


17

--------------------------------------------------------------------------------




the Deferred Compensation Program described in the ONEOK, Inc. Equity
Compensation Plan (the “OKE ECP Deferred Compensation Program”) shall, effective
as of the Effective Date, become a Participant and receive an Award of Stock
Units pursuant to this Section 12 covering a number of Shares determined in
accordance with the distribution ratio used in the Distribution. The time and
form of settlement of an Award of Stock Units issued pursuant to this Section 12
shall be determined in accordance with a Participant’s original election
pursuant to OKE ECP Deferred Compensation Program; provided, however, with
respect to Participants who are employed by ONEOK following the Distribution,
any Awards of Stock Units that will be settled upon (i) the individual’s
separation from service will be settled only upon the individual’s separation
from service from ONEOK or (ii) a change in the ownership or control of the
company or in the ownership of a substantial portion of the assets of the
company, will be settled only upon the a change in the ownership or control of
ONEOK or in the ownership of a substantial portion of the assets of ONEOK.
13.
Compliance With Section 409A

13.1Awards Subject to Section 409A. The provisions of this Section 13 shall
apply to any Stock Incentive or Award or portion thereof that provides for the
deferral of compensation and is or becomes subject to Section 409A,
notwithstanding any provision to the contrary contained in the Plan or the Award
Agreement or other written instrument applicable to such Award. Awards subject
to Section 409A include, without limitation:
(a)Any Nonstatutory Stock Option or Stock Appreciation Right that permits the
deferral of compensation other than the deferral of recognition of income until
the exercise of the Award;
(b)Each Stock Incentive or Award that provides for the deferral of compensation;
and
(c)Any Restricted Stock Unit Award, Performance Award, cash-based Award or Other
Stock-based Award if such Award provides for the deferral of compensation and
either (i) the Award provides by its terms for settlement, distribution, payment
and transfer of all or any portion of the Award on one or more specified dates
or (ii) the Committee permits or requires the Participant to elect, or the
Committee designates one or more dates on which the Award will be settled,
distributed, paid and transferred.
13.2Deferral and/or Distribution Elections. Except as otherwise permitted or
required by Section 409A and Treasury Regulations thereunder or other applicable
Secretary of the Treasury published guidance, the following rules shall apply to
any deferral of compensation and/or distribution elections (each, an “Election
”) that may be permitted, required or designated by the Committee pursuant to an
Award subject to Section 409A:
(a)All Elections must be in writing and specify the amount of the distribution,
payment and transfer in settlement of an Award being deferred, as well as the
specific time and form of distribution as permitted by this Plan, in accordance
with Section 409A and the Treasury Regulations thereunder.
(b)All Elections shall be made by the end of the Participant’s taxable year
prior to the year in which services commence for which an Award may be granted
to such Participant; provided, however, that:
(1)if the Award provides for forfeitable rights under which the Participant has
a legally binding right to a distribution, payment or transfer in a subsequent
year that is subject to a condition requiring the Participant to continue to
provide services for a period of at least


18

--------------------------------------------------------------------------------




12 months from the date the Participant obtains a legally binding right to avoid
forfeiture of the distribution, payment or transfer and the Election is made on
or before the 30th day after the Participant obtains a legally binding right to
the Award, provided that the Election is made at least 12 months in advance of
the earliest date the Participant at which a forfeiture condition could lapse,
or
(2)if the Award qualifies as “performance-based compensation” for purposes of
Section 409A and is based on services performed over a period of at least twelve
(12) months, then the Election may be made no later than six (6) months prior to
the end of such period to the extent permitted by Section 409A, or
(3)if the Election is otherwise permissible at a later date pursuant to Section
409A, the Treasury Regulations thereunder or other applicable guidance.
(c)Elections shall continue in effect until a written election to revoke or
change such Election is received by the Company, except that a written election
to revoke or change such Election must be made prior to the last day for making
an Election determined in accordance with paragraph (b) above or as permitted by
Section 13.3, and Section 409A.
13.3Subsequent Elections. Except as otherwise permitted or required by Section
409A, the Treasury Regulations thereunder or other applicable guidance, any
Award subject to Section 409A which permits a subsequent Election (“Subsequent
Election”) to delay the distribution or change the form of distribution in
settlement of such Award shall comply with the following requirements:
(a)No Subsequent Election may take effect until at least twelve (12) months
after the date on which the Subsequent Election is made;
(b)Each Subsequent Election related to a distribution, payment, or transfer in
settlement of an Award not described in Section 13.4(b), 13.4(c) or 13.4(f) must
result in a delay of the payment, distribution or transfer for a period of not
less than five (5) years from the date such distribution, payment or transfer
would otherwise have been made; and
(c)No Subsequent Election related to a distribution, payment or transfer
pursuant to Section 13.4(d) shall be made less than twelve (12) months prior to
the date of the first scheduled payment as to such distribution, payment or
transfer.
13.4Distributions Pursuant to Deferral Elections. Except as otherwise permitted
or required by Section 409A or Treasury Regulations thereunder or other
applicable guidance, no distribution, payment or transfer in settlement of an
Award subject to Section 409A may commence earlier than:
(a)Separation from service within the meaning of and as provided for under
Section 409A and the Treasury Regulations thereunder (“Separation from
Service”);
(b)The date the Participant becomes Disabled (as defined below);
(c)Death;
(d)A Specified Time (or pursuant to a Fixed Schedule) that is either (i)
designated by the Committee upon the grant of an Award and set forth in the
Award Agreement evidencing such Award or (ii) specified by the Participant in an
Election complying with the requirements of Section 13.2 and/or 13.3, as
applicable;


19

--------------------------------------------------------------------------------




(e)A change in the ownership or control of the Company or in the ownership of a
substantial portion of the assets of the Company (within the meaning of and as
provided for under Section 409A and the Treasury Regulations thereunder); or
(f)The occurrence of an Unforeseeable Emergency (as defined below and as
provided for under by Treasury Regulations under Section 409A).
For purposes of the foregoing and the Plan, a "Specified Time" means a date or
dates at which deferred compensation is payable and that are nondiscretionary
and objectively determinable at the time the compensation is deferred, as
provided for in Treasury Regulations under Section 409A; and "Fixed Schedule”
means the distribution or payment of deferred compensation in a fixed schedule
of distributions or payments that are determined and fixed at the time the
deferral of such compensation is first elected or designated pursuant to the
Plan and the requirements of Section 409A.
Notwithstanding anything else herein to the contrary, if a Participant becomes
entitled to a distribution on account of a Separation from Service and is a
“Specified Employee” (within the meaning of and as provided for under Section
409A and the Treasury Regulations thereunder) on the date of the Separation from
Service, no distribution pursuant to Section 13.4(a) in settlement of an Award
subject to Section 409A may be made before the date (the “Delayed Payment Date”)
which is six (6) months after such Participant’s date of Separation from
Service, or, if earlier, the date of the Participant’s death. All such amounts
that would, but for this paragraph, become payable prior to the Delayed Payment
Date shall be accumulated and paid on the Delayed Payment Date.
13.5Unforeseeable Emergency. The Committee shall have the authority to provide
in the Award Agreement evidencing any Award subject to Section 409A for
distribution in settlement of all or a portion of such Award in the event that a
Participant establishes, to the satisfaction of the Committee, the occurrence of
an Unforeseeable Emergency. In such event, the amount(s) distributed with
respect to such Unforeseeable Emergency cannot exceed the amounts necessary to
satisfy such Unforeseeable Emergency plus amounts necessary to pay taxes
reasonably anticipated as a result of such distribution(s), after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise, by liquidation of the
Participant’s assets the liquidation of such assets would not itself cause
severe financial hardship) or by cessation of deferrals under the Award. All
distributions with respect to an Unforeseeable Emergency shall be made in a lump
sum as soon as practicable following the Committee’s determination that an
Unforeseeable Emergency has occurred. For purposes of the foregoing,
Unforeseeable Emergency means a severe financial hardship to the Participant
resulting from illness or accident of the Participant, the Participant’s spouse,
or a dependent (as defined in Code Section 152(a)) of the Participant, loss of
the Participant’s property due to casualty, or other similar extraordinary
circumstances arising as a result of events beyond the control of the
Participant, including such events and circumstances as and considered to be an
Unforeseeable Emergency under Code section 409A and the regulations thereunder.
It is intended and directed with respect to any such unforeseeable emergency
that any amounts distributed under the Plan by reason thereof shall not exceed
the amounts necessary to satisfy such emergency plus amounts necessary to pay
taxes reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship).
The occurrence of an Unforeseeable Emergency shall be judged and determined by
the Committee. The Committee’s decision with respect to whether an Unforeseeable
Emergency has occurred


20

--------------------------------------------------------------------------------




and the manner in which, if at all, the distribution, payment or transfer in
settlement of an Award shall be altered or modified, shall be final, conclusive,
and not subject to approval or appeal.
13.6Disability. The Committee shall have the authority to provide in any Award
subject to Section 409A for distribution, payment or transfer in settlement of
such Award in the event that the Participant becomes Disabled. A Participant
shall be considered “Disabled” and that term shall mean that a Participant is
unable to engage in substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, or is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or expected to last for a
continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident or health plan covering Employees of the Company. A Participant will be
deemed to be Disabled if such Participant is determined to be totally disabled
by the Social Security Administration.
All distributions payable by reason of a Participant becoming Disabled shall be
paid in a lump sum or in periodic installments as established by the
Participant’s Election, commencing as soon as practicable following the date the
Participant becomes Disabled. If the Participant has made no Election with
respect to distributions upon becoming Disabled, all such distributions shall be
paid in a lump sum as soon as practicable following the date the Participant
becomes Disabled.
13.7Death. If a Participant dies before complete distribution, payment or
transfer of amounts to be distributed, paid or transferred upon settlement of an
Award subject to Section 409A, such undistributed amounts shall be distributed,
paid or transferred to his or her beneficiary under the distribution and payment
method for death established by the Participant’s Election as soon as
administratively possible following receipt by the Committee of satisfactory
notice and confirmation of the Participant’s death. If the Participant has made
no Election with respect to distribution or payment upon death, distribution and
payment shall be paid in a lump sum as soon as practicable following the date of
the Participant’s death.
13.8No Acceleration of Distributions. Notwithstanding anything to the contrary
herein, this Plan does not permit the acceleration of the time or schedule of
any distribution, payment or transfer under an Award subject to Section 409A,
except as provided by Section 409A and/or the Treasury Regulations thereunder.
13.9Additional Distribution Rule. Notwithstanding anything to the contrary
herein, a distribution or payment shall be treated as made upon the date
specified under the Plan if the payment is made at such date or a later date
within the same taxable year of the Participant or, if later, by the 15th day of
the third calendar month following the date specified under the Plan and the
Participant is not permitted, directly or indirectly, to designate the taxable
year of the payment. Any distribution that complies with this section shall be
deemed for all purposes to comply with the Plan requirements regarding the time
and form of distribution.
14.
Certain Change in Control, Termination of Employment and Disability Provisions

14.1Change of Control. Upon the occurrence of a Change of Control and except
with respect to any Awards assumed by the surviving entity or otherwise
equitably converted or substituted in connection with a Change of Control in a
manner approved by the Board, any Stock Incentive which is outstanding but not
yet exercisable, vested or payable at the time of a Change in Control shall
become exercisable, vested and payable at that time. With respect to Awards
assumed by a surviving entity or otherwise equitably converted or substituted in
connection with a Change of Control, if within two years after the effective
date


21

--------------------------------------------------------------------------------




of the Change of Control a Participant’s employment is terminated without Just
Cause or the Participant resigns for Good Reason, any Stock Incentive which is
outstanding but not yet exercisable, vested or payable at the time of a Change
of Control shall become exercisable, vested and payable. For purposes of this
Subsection 14.1, ‘Good Reason’ has the meaning, if any, assigned to such term in
the Award Agreement.
14.2Termination of Employment and Disability. Subject to the foregoing
provisions of this Section 14, the Committee may at any time, and subject to
such terms and conditions as it may impose:
i)authorize the holder of an Option to exercise the Option following the
termination of the Participant’s employment with the Company and its
Subsidiaries, or following the Participant’s disability, whether or not the
Option would otherwise be exercisable following such event, provided that in no
event may an Option be exercised after the expiration of its term; and
ii)authorize a Stock Bonus Award, Performance Stock Award, Performance Unit
Award, Restricted Stock Award, or Restricted Unit Award to become
non-forfeitable, fully earned and payable upon or following (i) the termination
of the Participant’s employment with the Company and its Subsidiaries, or (ii)
the Participant’s disability, whether or not the Award would otherwise become
non-forfeitable, fully earned and payable upon or following such event.
For avoidance of doubt, the Separation shall not constitute a Change in Control
for purposes of the Plan. No Participant shall be treated as having terminated
employment with the Company or any of its Subsidiaries for any purpose under the
Plan as a result of the Separation or any transfers of employment between the
Company and its Subsidiaries in contemplation of the Separation.
15.
Adjustment Provisions

In the event that any recapitalization, or reclassification, split-up or
consolidation of shares of Common Stock shall be effected, or the outstanding
shares of Common Stock shall be, in connection with a merger or consolidation of
the Company or a sale by the Company of all or a part of its assets, exchanged
for a different number or class of shares of stock or other securities or
property of the Company or any other entity or person, or a record date for
determination of holders of Common Stock entitled to receive a dividend or other
distribution payable in Common Stock or other property (other than normal cash
dividends) shall occur, or other similar transaction, (i) the number and class
of shares or other securities or property that may be issued or transferred
pursuant to Stock Incentives thereafter granted or that may be optioned or
awarded under the Plan to any Participant, (ii) the number and class of shares
or other securities or property that may be issued or transferred under
outstanding Stock Incentives, (iii) the purchase price to be paid per share
under outstanding and future Stock Incentives, (iv) the terms and conditions of
any outstanding Awards (including, without limitation, the performance period or
any applicable performance targets or criteria with respect thereto); and (v)
the price to be paid per share by the Company or a Subsidiary for shares or
other securities or property issued or transferred pursuant to Stock Incentives
which are subject to a right of the Company or a Subsidiary to reacquire such
shares or other securities or property, shall in each case be equitably
adjusted. Any such adjustments shall be done in a manner consistent with Code
Sections 409A or 424, to the extent applicable. Any adjustment affecting an
Award intended to qualify as qualified performance based compensation shall, to
the extent determined by the Committee to be in the Company’s best interests, be
consistent with the requirements of Code Section 162(m). The determination by
the Committee as to the terms of any of the foregoing adjustments shall be
conclusive and binding.
16.
Administration



22

--------------------------------------------------------------------------------




16.1Committee. The Plan shall be administered by a committee of the Board of
Directors consisting of two or more non-employee directors appointed from time
to time by the Board of Directors. A majority of the Committee members shall
constitute a quorum. The acts of a majority of the Committee members at a
meeting at which a quorum is present or acts approved in writing by a majority
of the Committee members shall be deemed acts of the Committee. Each member of
the Committee shall satisfy such criteria of independence as the Board of
Directors may establish and such regulatory or listing requirements as the Board
of Directors may determine to be applicable or appropriate. No person shall be
appointed to or shall serve as a member of such Committee unless at the time of
such appointment and service he or she shall be a “Non-Employee Director,” as
defined in SEC Rule 16b-3. Unless the Board of Directors determines otherwise,
the Committee shall be comprised solely of “outside directors” within the
meaning of Section 162(m)(4)(C)(i) of the Code.
16.2Committee Authority, Rules, Interpretations of Plan. The Committee may
establish such rules and regulations, not inconsistent with the provisions of
the Plan, as it may deem necessary for the proper administration of the Plan,
and may amend or revoke any rule or regulation so established. The Committee
shall, subject to the provisions of the Plan, have full power to interpret,
administer and construe the Plan and any instruments issued under the Plan and
full authority to make all determinations and decisions thereunder including
without limitation the authority to (i) select the Participants in the Plan,
(ii) determine when Stock Incentives shall be granted, (iii) determine the
number of shares to be made subject to each Stock Incentive, (iv) determine the
type of Stock Incentive to grant, (v) determine the terms and conditions of each
Stock Incentive, including the exercise price, in the case of an Option, (vi)
prescribe the terms and forms of written instruments evidencing Stock Incentives
granted pursuant to and in accordance with the Plan and other forms necessary
for administration of the Plan, and (vii) approve any transaction involving a
Stock Incentive for a Section 16 Person (other than a “Discretionary
Transaction” as defined in SEC Rule 16b-3) so as to exempt such transaction
under SEC Rule 16b-3; provided, that any transaction under the Plan involving a
Section 16 Person also may be approved by the Board of Directors, or may be
approved or ratified by the shareholders of the Company, in the manner that
exempts such transaction under SEC Rule 16b-3. The Committee may, at its
discretion, delegate to the Chief Executive Officer (so long as he is a member
of the Board) its authority under this Section 16.2 with respect to Stock
Incentive grants to officers appointed by the Chief Executive Officer as
provided in the Company’s By-laws and to all other employees so long as such
individuals are not a Section 16 Person. The Committee may also delegate
authority for day-to-day administration of the Plan to the Company’s Benefits
Committee or its authorized representatives pursuant to a duly adopted
resolution or a memorandum of action signed by all members of the Committee or
approved via electronic transmission. All actions taken by the Company’s
Benefits Committee or its authorized representative shall have the same legal
effect and shall be entitled to the same deference as if taken by the Committee
itself. The interpretation by the Committee of the terms and provisions of the
Plan and any instrument or other evidence of a Stock Incentive issued
thereunder, and its administration thereof, and all action taken by the
Committee, shall be final, binding, and conclusive on the Company, the
shareholders of the Company, Subsidiaries, all Participants and employees, and
upon their respective Beneficiaries, successors and assigns, and upon all other
persons claiming under or through any of them.
16.3Section 409A Compliance Authority. Notwithstanding any other provision of
the Plan to the contrary or any Award or Award Agreement, the Committee may, but
shall not be required to, in its sole and absolute discretion and without the
consent of any Participant, amend the Plan, or any Award Agreement, or other
written instrument issued under the Plan, or take such other actions with
respect to an Award of Award Agreement, to take effect retroactively or
otherwise, as it deems necessary or advisable for the purpose of conforming the
Plan, or such Award Agreement or other written instrument to any present or
future law, regulation or rule applicable to the Plan or such Award or Award
Agreement, including without limitation, Section 409A and Treasury Regulations
issued under Section 409A.


23

--------------------------------------------------------------------------------




The Company intends that the Plan shall be administered and all Awards and Stock
Incentives granted thereunder subject to Section 409A shall be administered,
interpreted and applied in a manner that complies with Section 409A.
Provided, that the Company and the Committee makes no representations that Stock
Incentives and Awards granted under the Plan shall be exempt from or comply with
Section 409A of the Code and makes no undertaking to preclude Section 409A of
the Code from applying to Stock Incentives and Awards granted under the Plan.
The Company, any of its Subsidiaries and the Committee shall not be responsible
for any additional tax imposed upon a Participant or other person pursuant to
Section 409A, nor shall the Company, any of its Subsidiaries or Committee
indemnify or otherwise reimburse a Participant or other person for any liability
incurred as a result of Section 409A.
16.4Limitation of Liability. Members of the Board of Directors and members of
the Committee acting under this Plan shall be fully protected in relying in good
faith upon the advice of counsel and shall incur no liability except for gross
or willful misconduct in the performance of their duties.
17.
General Provisions

17.1Nontransferability. Any provision of the Plan to the contrary
notwithstanding, any Stock Incentive issued under the Plan, including without
limitation any Option, shall not be transferable by the Participant other than
by will or the laws of descent and distribution or to a Beneficiary designated
by the Participant, unless the instrument evidencing the Stock Incentive
expressly so provides (or is amended to so provide) and is approved by the
Committee; and any purported transfer of an Incentive Stock Option to a
Beneficiary, or other transferee, shall be effective only if such transfer is,
in the opinion of the General Counsel, permissible under and consistent with SEC
Rule 16b-3 or Section 422 of the Code, as the case may be. Notwithstanding the
foregoing, a Participant may transfer any Stock Incentive granted under this
Plan, other than an Incentive Stock Option, to members of his or her immediate
family (defined as his or her children, grandchildren and spouse) or to one or
more trusts for the benefit of such immediate family members or partnerships in
which such immediate family members are the only partners if (and only if) the
instrument evidencing such Stock Incentive expressly so provides (or is amended
to so provide) and is approved by the Committee; provided, that under no
circumstances shall any transfer of a Stock Incentive be made for value or
consideration to the Participant. Any such transferred Stock Incentive shall
continue to be subject to the same terms and conditions that were applicable to
such Stock Incentive immediately prior to its transfer (except that such
transferred Stock Incentive shall not be further transferable by the transferee
inter vivos, except for transfer back to the original Participant holder of the
Stock Incentive) and provided, further, that the foregoing provisions of this
sentence shall apply to Section 16 Persons only if the General Counsel
determines that doing so would not jeopardize any exemption from Section 16 of
the Exchange Act (including without limitation SEC Rule 16b-3) for which the
Company intends Section 16 Persons to qualify. The designation of a Beneficiary
by a Participant pursuant to Section 17.15 is not a transfer for purposes of the
foregoing provisions of this paragraph.
17.2No Employment Contract. Nothing in this Plan or in any instrument executed
pursuant hereto shall confer upon any person any right to continue in the
employment of the Company or a Subsidiary, or shall affect the right of the
Company or a Subsidiary to terminate the employment of any person at any time
with or without cause.
17.3Conditions to Issuance of Shares; Securities Laws Compliance. No shares of
Common Stock shall be issued or transferred pursuant to a Stock Incentive unless
and until all legal requirements applicable to the issuance or transfer of such
shares have, in the opinion of the General Counsel, been satisfied. Any


24

--------------------------------------------------------------------------------




such issuance or transfer shall be contingent upon the person acquiring the
shares giving the Company any written assurances the General Counsel may deem
necessary or desirable to assure compliance with all applicable legal
requirements. The Company shall be under no obligation to any Participant to
register for offering or resale or to qualify for exemption under the Securities
Act, or to register or qualify under the laws of any state or foreign
jurisdiction, any shares of Common Stock, security or interest in a security
paid or issued under, or created by, the Plan, or to continue in effect any such
registrations or qualifications if made. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the General Counsel to be necessary to the lawful issuance and sale of
any Shares hereunder, will relieve the Company of any liability in respect of
the failure to issue or sell such Shares as to which such requisite authority
will not have been obtained.
17.4Written Instrument. A Stock Incentive and Award granted under this Plan
shall be evidenced in writing in such manner as the Committee determines,
including, without limitation, by written Award Agreement or other physical
instrument, by electronic communication, or by book entry. Such written evidence
of a Stock Incentive shall contain the terms and conditions thereof, consistent
with this Plan, which shall be incorporated in it by reference. In the event of
any dispute or discrepancy regarding the terms of a Stock Incentive, the records
of the Board of Directors and Committee shall be determinative.
17.5Limitation of Interest. No person (individually or as a member of a group)
and no Beneficiary or other person claiming under or through him or her, shall
have any right, title or interest in or to any shares of Common Stock (i) issued
or transferred to, or acquired by, a trust, (ii) allocated, or (iii) reserved
for the purposes of this Plan, or subject to any Stock Incentive except as to
such shares of Common Stock, if any, as shall have been issued or transferred to
him or her. The Committee may (but need not) provide at any time or from time to
time (including without limitation upon or in contemplation of a Change in
Control) for a number of shares of Common Stock, equal to the number of such
shares subject to Stock Incentives then outstanding, to be issued or transferred
to, or acquired by, a trust (including but not limited to a grantor trust) for
the purpose of satisfying the Company’s obligations under such Stock Incentives,
and, unless prohibited by applicable law, such shares held in trust shall be
considered authorized and issued shares with full dividend and voting rights,
notwithstanding that the Stock Incentives to which such shares relate shall not
have been exercised or may not be exercisable or vested at that time.
17.6Withholdings. The Company and its Subsidiaries may make such provisions as
they may deem appropriate for the withholding of any taxes which they determine
they are required to withhold in connection with the grant, exercise, vesting,
distribution or payment of any Stock Incentive. Without limiting the foregoing,
the Committee may, subject to such terms and conditions as it may impose, permit
or require a Participant to satisfy all or part of his or her tax withholding
obligations by (i) paying cash to the Company, (ii) having the Company withhold
an amount from any cash amounts otherwise due or to become due from the Company
to the Participant, (iii) having the Company withhold a number of shares of
Common Stock that would otherwise be issued to the Participant having a Fair
Market Value equal to the aggregate amount of such liabilities based on the
applicable statutory withholding rates for federal, state, local and foreign
income tax and payroll tax purposes, or (iv) surrendering a number of shares of
Common Stock the Participant already owns having a Fair Market Value equal to
the applicable statutory withholding rates for federal, state, local and foreign
income tax and payroll tax purposes. The fair market value of the Shares to be
withheld or delivered will be determined as of the date that the taxes are
required to be withheld.
17.7Other Plans. Nothing in this Plan is intended to be a substitute for, or
shall preclude or limit the establishment or continuation of, any other plan,
practice or arrangement for the payment of compensation or fringe benefits to
directors, officers or employees generally, or to any class or group of such
persons, which the Company or any Subsidiary now has or may hereafter lawfully
put into effect, including, without


25

--------------------------------------------------------------------------------




limitation, any incentive compensation, retirement, pension, group insurance,
stock purchase, stock bonus or stock option plan.
17.8Section 16 Exemption Requirements. Any provision of the Plan to the contrary
notwithstanding, except to the extent that the Committee determines otherwise,
transactions by and with respect to Section 16 Persons under the Plan are
intended to qualify for any applicable exemptions provided by SEC Rule 16b-3,
and the provisions of the Plan and Stock Incentives granted under the Plan shall
be administered, interpreted and construed to carry out such intent and any
provision that cannot be so administered, interpreted and construed shall to
that extent be disregarded.
17.9Section 162(m) Qualification. Any provision of the Plan to the contrary
notwithstanding, except to the extent the Committee determines otherwise,
transactions with respect to persons whose remuneration would not be deductible
by the Company but for compliance with the provisions of Section 162(m) of the
Code are intended to be Qualified Performance Stock Incentives that comply with
the provisions of Section 162(m) of the Code. The Plan is also intended to give
the Committee the authority to award Stock Incentives that are Qualified
Performance Stock Incentive awards that qualify as performance-based
compensation under Section 162(m) of the Code, as well as Stock Incentives that
are Non-Qualified Performance Stock Incentive awards that do not so qualify.
Every provision of the Plan shall be administered, interpreted and construed to
carry out such intent and any provision that cannot be so administered,
interpreted and construed shall to that extent be disregarded. In administration
and interpretation of the Plan:
(a)Performance Stock Incentives granted to Employees under the Plan that are
intended to be Qualified Performance Stock Incentives shall be paid, vested or
otherwise awarded and delivered solely on account of the attainment of one or
more pre-established, objective Performance Goals established by the Committee
in writing. A Performance Goal shall generally be pre-established prior to
commencement of the Performance Period, and in no event later than the earlier
of (i) ninety (90) days after the commencement of the period of service to which
a Performance Goal relates, provided, that the outcome is substantially
uncertain at the time the Performance Goal is established, and (ii) the lapse of
twenty-five percent (25%) of the period of service (as scheduled in good faith
at the time the Performance Goal is established), and in any event while the
outcome is substantially uncertain. A Performance Goal shall be deemed objective
if a third party having knowledge of the relevant facts could determine if it is
met. Such a Performance Goal may be based on one or more business performance
criteria that apply to a Participant, one or more business units, Subsidiaries,
divisions or sectors of the Company, or the Company as a whole, and if so
determined by the Committee, by comparison with a designated peer group of
companies or businesses. A Performance Goal may include one or more of the
following criteria or standards: (i) increased revenue, (ii) net income
measures, including without limitation, income after capital costs, and income
before or after taxes, (iii) stock price measures, including without limitation,
growth measures and total stockholder return, (iv) market share, (v) earnings
per share (actual or targeted growth), (vi) earnings before interest, taxes,
depreciation, and amortization, (vii) economic value added, (viii) cash flow
measures, including without limitation, net cash flow, and net cash flow before
financing activities, (ix) return measures, including without limitation, return
on equity, return on average assets, return on capital, risk adjusted return on
capital, return on investors’ capital and return on average equity, (x)
operating measures, including without limitation, operating income, funds from
operations, cash from operations, after-tax operating income, sales volumes,
production volumes, and production efficiency, (xi) expense measures, including
but not limited to, finding and development costs, overhead costs, and general
and administrative expense, (xii) margins, (xiii) shareholder value, (xiv) total
shareholder return, (xv) reserve addition, (xvi) proceeds from dispositions,
(xvii) total market value, and (xviii) corporate value criteria or standards
including, without limitation, ethics, environmental and safety compliance.


26

--------------------------------------------------------------------------------




(b)A Performance Goal need not be based upon an increase or a positive result
under a particular business criterion, and may include, the maintaining of the
status quo or limiting economic or financial losses measured by reference to
specific business criteria. A Performance Goal must include business criteria,
and a Performance Goal shall not be established or be considered to exist based
on the mere continued employment of an Employee.
(c)Performance Goals may be identical for all Participants, or may be different
for one or more Participants, as determined by the Committee in its sole
discretion.
(d)In interpreting the provisions of the Plan and Stock Incentives granted under
the Plan applicable to Qualified Performance Stock Incentives, it is intended
that the Plan will conform with the standards and requirements of Section 162(m)
of the Code and Treasury Regulation §1.162-27(e)(2), and any successor
provisions of the Code and Treasury Regulations as to Stock Incentives granted
to those Employees whose compensation is, or likely to be, subject to Section
162(m) of the Code, and the Committee in establishing Performance Goals and
interpreting the Plan and Stock Incentives shall be guided by such provisions,
as it determines, in its sole discretion.
(e)Prior to the payment or distribution of any compensation based upon the
achievement of Performance Goals for a Qualified Performance Stock Incentive,
the Committee shall certify in writing that the applicable Performance Goals and
any of the material terms thereof were, in fact, satisfied. The approved minutes
of a Committee meeting or written memorandum of action of the Committee without
a meeting in which the certification is made may be treated as a written
certification. Certification by the Committee is not required for compensation
that is attributable solely to the increase in the value of the Common Stock.
(f)Subject to the foregoing provisions, the terms, conditions and limitations
applicable to any Qualified Performance Stock Incentives that are granted
pursuant to the Plan shall be determined by the Committee.
17.10Plan Acceptance. By accepting any benefits under the Plan, each
Participant, and each person claiming under or through a Participant shall be
conclusively deemed to have indicated his or her acceptance and ratification of,
and consent to, all provisions of the Plan and any action or decision under the
Plan by the Company, its agents and employees, any of its Subsidiaries and their
agents and employees, the Board of Directors and the Committee.
17.11Governing Law. The validity, construction, interpretation and
administration of the Plan and of any determinations or decisions made
thereunder, and the rights of all persons having or claiming to have any
interest therein or thereunder, shall be governed by, and determined exclusively
in accordance with, the laws of the State of Oklahoma, but without giving effect
to the principles of conflicts of laws thereof. Without limiting the generality
of the foregoing, the period within which any action arising under or in
connection with the Plan must be commenced, shall be governed by the laws of the
State of Oklahoma, without giving effect to the principles of conflicts of laws
thereof, irrespective of the place where the act or omission complained of took
place and of the residence of any party to such action and irrespective of the
place where the action may be brought.
17.12No Secured Interest. A Participant shall have only a right to shares of
Common Stock or cash or other amounts, if any, payable in settlement of a Stock
Incentive under this Plan, unsecured by any assets of the Corporation or any
other entity.


27

--------------------------------------------------------------------------------




17.13Gender and Singular References. The use of the masculine gender shall also
include within its meaning the feminine. The use of the singular shall include
within its meaning the plural and vice versa.
17.14Death of Participant. Unless otherwise specified in the Stock Incentive, if
the person to whom the Stock Incentive is granted dies, then (1) an Option that
is not yet exercisable shall become immediately exercisable in full, (2) any
remaining restrictions with respect to the Stock Incentive shall expire, and (3)
the Committee may alter or accelerate the settlement schedule, Performance Goals
or other performance criteria, or payment or other terms of any Stock Incentive.
17.15Beneficiary Designation. A Participant to whom a Stock Incentive is granted
under this Plan may designate a Beneficiary in writing and in accordance with
such requirements and procedures as the Committee may establish.
17.16Company Policies. All Awards granted under the Plan shall be subject to any
applicable clawback or recoupment policies, share trading policies and other
policies that may be implemented by the Board from time to time.
18.
Plan Amendment and Termination

The Plan may be amended by the Board of Directors, without shareholder approval,
at any time and in any respect, unless approval of the amendment in question by
the shareholders of the Company is required under Oklahoma law, the Code
(including without limitation Code Section 422), any applicable exemption from
Section 16 of the Exchange Act (including without limitation SEC Rule 16b-3) for
which the Company intends Section 16 Persons to qualify, any national securities
exchange or system on which the Common Stock is then listed or reported, by any
regulatory body having jurisdiction with respect to the Plan, or under any other
applicable laws, rules or regulations, in which case such amendment shall be
effective only if and to the extent it is approved by the shareholders of the
Company as so required. The Plan may also be terminated at any time by the Board
of Directors. No amendment or termination of this Plan shall adversely affect
any Stock Incentive granted prior to the date of such amendment or termination
without written consent of the Participant. Notwithstanding any other provision
of the Plan to the contrary, the Committee may, in its sole and absolute
discretion and without the consent of any Participant, amend the Plan or any
Award Agreement, or any written instrument issued under the Plan, to take effect
retroactively or otherwise, as it deems necessary or advisable for the purpose
of conforming the Plan or such Award Agreement or instrument to any present or
future law, regulation or rule applicable to the Plan, including, without
limitation, Section 409A.




28